DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
In light of the Applicant’s amendment the 35 USC 112 rejections of the previous Office correspondence are withdrawn. 

Drawings
In light of the Applicant's amendment the objection to the previous Office correspondence drawing is withdrawn. 

Claim Rejections - 35 USC § 112

In light of the Applicant’s amendment the 35 USC 112 rejections of the previous Office correspondence are withdrawn. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The feature, “each U- profile being configured to fit snugly against an opening of a corresponding small containers”, in claim 1, was not contained in the original disclosure.
The feature, “wherein an inner surface of the lower lid surface layer comprises several U-profiles protruding, from the inner surface,” in claim 1 was not disclosed in the original specification. Further, the drawings don’t adequately show the u-profiles protruding or slightly bending out from the inner surface.
Claims 2-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on claim 1.

The feature, “two or more sub-cavities defined between the upper lid surface layer and the lower lid surface layers”, in claim 4 was not disclosed in the original disclosure.
The feature, “wherein the two or more sub-cavities have similar shapes and sizes”, in claim 5 was not disclosed in the original disclosure.
Claim 5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on claim 4.

Claims 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The specification discloses that the “Small container units (not shown) may also be inserted in the lower container part 2 corresponding to the location of the sub-cavities so that the content of the lower container part 2 may be more precisely identified.” p 13, l 35 – p 14, ll 1-2. However, without this information shown in the original drawings how can a POSITA be able to see how, “each U- profile being configured to fit snugly against an opening of a corresponding small containers stored in the container part when the container is closed”?
Claims 2-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on claim 1.
2 recites the limitation "substantially planar" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where in the original figures are the, “two or more sub-cavities defined between the upper lid surface layer and the lower lid surface layers”, in claim 4?
Where in the original figures is it shown, “wherein the two or more sub-cavities have similar shapes and sizes”, in claim 5?
Claim 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on claim 4.

The Examiner has inserted the following figure heretofore known as Osborne Annotated Fig. 3 to aid in the explanation of the following claim rejections.


    PNG
    media_image1.png
    782
    739
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, 7, 9, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (U.S. 9,027,721 B1) in view of Collinson et al. (U.S. .
With regard to claim 1, Osborne discloses a comprising a container part (Osborne Annotated Fig. 3) and a lid part (Osborne Annotated Fig. 3), the  lid part comprising an upper lid surface layer (Osborne Annotated Fig. 3) and a lower lid surface layer (Osborne Annotated Fig. 3), the upper lid surface layer is-being connected to the lower lid surface layer in a releasable manner (C3:L36-40), the container being configured to hold small containers (C4:L24-26), wherein an inner surface of the lower lid surface layer comprises several storage compartments (174, Fig. 4) protruding, from the inner surface (Fig. 6, they would have to protrude to hold the equipment). 
Osborne does not disclose an upper lid surface layer and a lower lid surface layer separated by a distance of less than 40 mm to form a lid cavity between the upper lid surface layer and the lower lid surface layer, the upper lid surface layer and lower lid surface layer being transparent, U-profiles being configured to fit snugly against an opening of a corresponding small containers stored in the container part when the container is closed.
Collinson teaches a container (1600, Fig. 17B), with an upper lid surface (absorbent pad 1630, Fig. 17B) and a lower lid surface (secondary absorbent pad 1650, 17B) that have bridging portions (1620, Fig. 17B) the bridging portions having a height of 1mm to 9mm.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the bridging portions as taught by Collinson to modify 
Pangerc teaches a container (10, Fig. 1) with an upper lid surface layer (18, Fig. 1) and lower lid surface layer (16, Fig. 1) being transparent (C2:L54-56).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the transparent lids as taught by Pangerc to modify the invention of Osborne in order to allow a user to see what is located in the base and cover storage areas.
Priebe teaches a container (10, Fig. 1) with U-profiles (14 and 16, Fig. 5) capable of being configured to fit snugly against an opening of a corresponding small containers stored in the container part when the container is closed.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the U-profiles as taught by Priebe to modify the invention of Osborne in order to allow easier operator use (¶ 03).
With regard to claim 2, Osborne-Collinson-Pangerc-Priebe as applied in claim 1 above discloses the claimed invention wherein at least one of the upper lid surface layer and the lower lid surface layer is substantially planar (Osborne, Fig. 3).
With regard to claim 4, Osborne-Collinson-Pangerc-Priebe as applied in claim 1 above discloses the claimed invention wherein at least one of the upper lid surface layer and the lower lid surface layer is structured, Attorney Docket No.: P014190PCTUSI/CIIASI'028N Pagc 2 of 7Serial No.: 15/324,425to define two or more sub-cavities between the upper lid surface layer and the lower lid surface layers (Osborne teaches labels 175, Fig. 5 the perform an analogous function as the sub-cavities so that the content of the lower container part may be more precisely identified (C4:L31-33).

With regard to claim 7, Osborne-Collinson-Pangerc-Priebe as applied in claim 1 above discloses the claimed invention wherein the upper lid surface layer is pivotally connected to the lower lid surface layer (Osborne, Fig. 3).
With regard to claim 9, Osborne-Collinson-Pangerc-Priebe as applied in claim 1 above discloses the claimed invention wherein the lid is pivotally connected to the container part, adjacent to the connection between the upper lid surface layer and the lower lid surface layer (Osborne, Fig. 3).
With regard to claim 10, Osborne-Collinson-Pangerc-Priebe as applied in claim 1 above discloses the claimed invention wherein the upper lid surface layer and the lower lid surface layers comprise a connection capable of connecting the upper and lower lid surface layers to each other (Osborne, Fig. 3).
With regard to claim 13, Osborne-Collinson-Pangerc-Priebe as applied in claim 1 above discloses the claimed invention.
Further, Pangerc teaches a container (10, Fig. 1) wherein the container is an assortment box for carrying a tool assortment, including one or more of: nails, screws, and electronic components (C1:L23-26).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the container for carrying a tool assortment as taught by .

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne in view of Collinson and Pangerc and Priebe in view of Plieβnig et al. (DE 2031914 U1; translation attached to Office correspondence).
With regard to claim 11, Osborne-Collinson-Pangerc-Priebe as applied in claim 1 above discloses the claimed invention.
Osborne-Collinson-Pangerc-Priebe does not disclose wherein the upper lid surface layer and the lower lid surface layers comprise release means configured to release the upper lid surface layer and the lower lid surface layers from each other.
Plieβnig teaches a container (1, Fig. 1) wherein the upper lid surface layer (4, Fig. 1) and the lower lid surface layer (3, Fig. 1) comprise release means (9’, Fig. 1) capable of releasing the upper lid surface layer and the lower lid surface layers from each other.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching to use the release means as taught by Plieβnig to modify the invention of Osborne-Collinson-Pangerc-Priebe so that the container release means can be operated easily (¶ 04).
With regard to claim 12, Osborne-Collinson-Pangerc-Priebe-Plieβnig as applied in claim 11 above discloses the claimed invention.
Further, Plieβnig teaches wherein the release means is pressure-activated (¶¶ 18-19).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735        

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735